Name: Political and Security Committee Decision CHAD/2/2008 of 18 March 2008 on the setting-up of the Committee of Contributors for the European Union military operation in the Republic of Chad and in the Central African Republic
 Type: Decision
 Subject Matter: defence;  cooperation policy;  Africa;  international security;  European construction
 Date Published: 2008-04-17

 17.4.2008 EN Official Journal of the European Union L 107/60 POLITICAL AND SECURITY COMMITTEE DECISION CHAD/2/2008 of 18 March 2008 on the setting-up of the Committee of Contributors for the European Union military operation in the Republic of Chad and in the Central African Republic (2008/313/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular third subparagraph of Article 25 thereof, Having regard to Council Joint Action 2007/677/CFSP of 15 October 2007 on the European Union military operation in the Republic of Chad and in the Central African Republic (1) (Operation EUFOR Tchad/RCA), and in particular Article 10(5) thereof, Whereas: (1) Under Article 10(5) of Joint Action 2007/677/CFSP, the Council authorised the Political and Security Committee (PSC) to take relevant decisions on the setting-up of a Committee of Contributors for Operation EUFOR Tchad/RCA. (2) The European Council Conclusions of Nice of 7, 8 and 9 December 2000 and Brussels of 24 and 25 October 2002 laid down the arrangements for the participation of third States in crisis management operations and the setting-up of a Committee of Contributors. (3) The Committee of Contributors will play a key role in the day-to-day management of Operation EUFOR Tchad/RCA. It will be the main forum where contributing States collectively address questions relating to the employment of their forces in the operation. The PSC, which exercises the political control and strategic direction of the operation, will take account of the views expressed by the Committee of Contributors. (4) In accordance with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications, HAS DECIDED AS FOLLOWS: Article 1 Establishment and terms of reference A Committee of Contributors for the European Union military operation in the Republic of Chad and in the Central African Republic (CoC) is hereby established. Its terms of reference are laid down in the European Council Conclusions of Nice and Brussels. Article 2 Composition 1. The CoC members shall be as follows:  representatives of all Member States,  representatives of third States participating in the operation and providing significant military contributions, as referred to in the Annex. 2. The EU Operation Commander, the Director General of the European Union Military Staff, or their representatives and representatives of the Commission shall attend the CoC meetings. 3. Third persons may be invited for relevant parts of the discussion, as appropriate. Article 3 Chair Without prejudice to the prerogatives of the Presidency, the CoC for this operation shall be chaired by the Secretary General/High Representative or his representative in close consultation with the Presidency and the Chairman of the European Union Military Committee (CEUMC) or his representative. Article 4 Meetings 1. The CoC shall be convened by the Chair on a regular basis. Where circumstances require, emergency meetings may be convened on the Chair's initiative, or at the request of a member. 2. The Chair shall circulate in advance a provisional agenda and documents relating to the meeting. A summary of the meeting shall be circulated after each meeting. Article 5 Procedure 1. Except as provided in paragraph 3 and without prejudice to the competencies of the PSC and the responsibilities of the EU Operation Commander:  unanimity of the representatives of States contributing to the operation shall apply when the CoC takes decisions on the day-to-day management of the operation,  unanimity of the CoC members shall apply when the CoC makes recommendations on possible adjustments to operational planning, including possible adjustment to objectives. The abstention of a member shall not preclude unanimity. 2. The Chair shall establish that the majority of the representatives of States entitled to take part in the deliberations is present. 3. All procedural questions shall be settled by the simple majority of the members present at the meeting. 4. Denmark shall not take part in any decision of the Committee. Article 6 Confidentiality 1. The Council Security Regulations shall apply to the meetings and proceedings of the CoC. In particular, representatives in the CoC shall possess adequate security clearance. 2. The deliberations of the CoC shall be covered by the obligation of professional secrecy, except insofar as the CoC unanimously decides otherwise. Article 7 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 18 March 2008. For the Political and Security Committee The Chairperson M. IPAVIC (1) OJ L 279, 23.10.2007, p. 21. ANNEX List of the third State(s) referred to in Article 2(1)  Albania